DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to amendment received on 01/04/2021.
Claims 1 – 20 are presented for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zurn (6,621,134) in view of MacNamara et al. (2006/0275946).
	As to claim 1, Zurn discloses a vacuum sealed RF/Microwave microresonator comprising a substrate (120); a circuit layer (124 - 126) over the substrate (120) (Col. 4, lines 36 - 39); a capping layer (354, Fig. 18C) over the circuit layer; and a micro resonator sensor (148, Fig. 3H) in 

    PNG
    media_image1.png
    184
    503
    media_image1.png
    Greyscale

 Zurn fails to explicitly disclose that the capping layer comprises a semiconductor material.  MacNamara et al. (2006/0275946) (hereinafter MacNamara) discloses a method of manufacturing a semiconductor device wherein the capping layer (80) comprises a semiconductor material ([0034, The cap 80 may be silicon, polymeric, ceramic, glass, metal and the like or any other suitable material.], Fig. 9).

    PNG
    media_image2.png
    207
    475
    media_image2.png
    Greyscale

Therefore, at the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device of Zurn in view of the teachings of MacNamara to include capping layer of silicon (semiconductor), polymeric, ceramic, glass, metal and the like or any other suitable material to enclose at least portions of electrical components and electrical connections between the electrical components.

As to claim 2, Zurn discloses that the resonating body is a diaphragm (148, 194) (Fig. 3A, Col. 5, lines 23 - 39).
As to claims 3 - 5, Zurn discloses that the diaphragm (192, 132) is part of the capping layer and extends over a cavity (40) in the circuit layer (Col. 19, lines 40 – 51, Claim 11).
As to claims 6 and 7, Zurn discloses an antenna, wherein the antenna (402, 404) is configured to passively couple the one or more 
As to claim 8, Zurn discloses that the one or more electrodes comprises at least four electrodes (252, 254, 258, 260, Fig. 14).
As to claim 9, Zurn discloses that a processing region electrically coupled to the micro resonator sensor, wherein the processing region comprises circuitry for driving and sensing resonance frequencies of the micro resonator (Col. 5, lines 23 – 39, Claim 11, Fig. 3A, Col. 13, line 38 – Col. 14, line 15 and Fig. 11).

As to claim 10, Zurn discloses a vacuum sealed RF/Microwave microresonator comprising a substrate (120); a circuit layer (124 - 126) over the substrate (120) (120) (Col. 4, lines 36 - 39); a cavity in the circuit layer; a capping layer (354, Fig. 18C) over the circuit layer wherein a portion of the capping layer seals the cavity, and wherein the capping layer comprises a semiconductor material (Col. 4, lines 63 - 66); and a micro resonator (148) in the cavity (140), wherein the micro resonator (148) comprises: a resonating body (150), wherein the resonating body is mechanically coupled to the portion of the capping layer sealing the cavity; and one or more electrodes (152, 154) for inducing resonance in 
Therefore, at the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device of Zurn in view of the teachings of MacNamara to include capping layer of silicon (semiconductor), polymeric, ceramic, glass, metal and the like or any other suitable material to enclose at least portions of electrical components and electrical connections between the electrical components.
As to claim 11, Zurn discloses that the resonating body is mechanically coupled to a floor of the cavity (136, 138) (Fig. 3B).
As to claim 12, Zurn discloses that the one or more electrodes (212d, 214d, 216d) are in plane with the resonating body (216) (Fig. 10).
As to claim 13, Zurn discloses that the one or more electrodes (212d, 214d, 216d) are out of plane with the resonating body (216) (Fig. 10).
As to claims 14 - 16, Zurn discloses that the resonating body (132) is a tuning fork, a comb drive, a cantilever beam, or a ring (Col. 5, lines 23 – 29 and Fig. 3A).
As to claims 17 - 20, Zurn discloses a vacuum sealed RF/Microwave microresonator comprising a substrate (120); a circuit layer (124 - 126) over the substrate (120) (Col. 4, lines 36 - 39); a capping layer (Step 308, Fig. 17) over the circuit layer; and a plurality of sensing regions across the diagnostic substrate, wherein each sensing region comprises: a plurality of cavities (140) formed into the circuit layer (Col. 18, lines 42 - 50); a plurality of electrodes (346, 348, Step 210, Fig. 17) formed in each of the cavities; and a resonating body (148, Fig. 3H) (132, 148, Step 302, Fig. 17) over or within each of the cavities (Col. 3, line 61 – Col. 4, line 8; Col. 5, lines 23 – 29, Claim 11 and Fig. 3A – 3H, 4A).  Zurn fails to explicitly disclose that the capping layer comprises a semiconductor material.  MacNamara et al. (2006/0275946) (hereinafter MacNamara) discloses a method of manufacturing a semiconductor device wherein the capping layer (80) comprises a semiconductor material ([0034, The cap 80 may be 
Therefore, at the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device of Zurn in view of the teachings of MacNamara to include capping layer of silicon (semiconductor), polymeric, ceramic, glass, metal and the like or any other suitable material to enclose at least portions of electrical components and electrical connections between the electrical components.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 - 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to REENA AURORA whose telephone number is (571)272-2263.  The examiner can normally be reached on M-F: 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REENA AURORA/Primary Examiner, Art Unit 2858